262 S.W.2d 401 (1953)
WIDENER
v.
STATE.
No. 26528.
Court of Criminal Appeals of Texas.
October 28, 1953.
No attorney on appeal for appellant.
Wesley Dice, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is possession of whiskey and wine for the purpose of sale in a dry area; the punishment, one hundred days in jail and a fine of $1,000.
A jury was waived, and the trial was before the court.
An inspector of the Liquor Control Board and two deputy sheriffs, operating under a search warrant which they served upon the appellant, searched a mule barn, which was stipulated to be appellant's premises, and found a quantity of whiskey and wine concealed therein.
Appellant did not testify, but offered one Martin, who testified that the three bottles of wine and the three pints of whiskey found by the officers on appellant's premises belonged to him.
The issue of facts was resolved against the appellant by the trial court.
Three bills of exception were presented complaining of the argument of the Assistant County Attorney. The careful trial court refused the bills and prepared bills of his own.
A discussion of these bills will not be necessary since they all relate to argument, and, the trial being before the court, it will be presumed that he ignored any improper argument if such were made.
Finding no reversible error, the judgment of the trial court is affirmed.